SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-87 EASTMAN KODAK COMPANY (Exact name of registrant as specified in its charter) NEW JERSEY 16-0417150 (State of incorporation) (IRS Employer Identification No.) , ROCHESTER, NEW YORK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:585-724-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer[]Non-accelerated filer[]Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of each Class Number of shares Outstanding at July 23, 2010 Common Stock, $2.50 par value Eastman Kodak Company Form 10-Q June 30, 2010 Table of Contents Page Part I. - Financial Information Item 1. Financial Statements 3 Consolidated Statement of Operations (Unaudited) 3 Consolidated Statement of Retained Earnings (Unaudited) 4 Consolidated Statement of Financial Position (Unaudited) 5 Consolidated Statement of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Liquidity and Capital Resources 42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 Part II. - Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 6. Exhibits 53 Signatures 54 Index to Exhibits 55 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) (in millions, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Research and development costs 81 84 Restructuring costs, rationalization and other 11 37 24 Other operating (income) expenses, net (2 ) - 2 3 (Loss) earnings from continuing operations before interest expense, other income (charges), net and income taxes ) ) ) Interest expense 41 23 79 48 Loss on early extinguishment of debt, net - - - Other income (charges), net - 14 (4
